OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 23 April 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) filed 26 April 2021 has been considered by the Examiner. 

Response to Amendment
The Amendment filed 23 April 2021 has been entered. Claim 5, previously directed toward allowable subject matter (see Final Office Action filed 23 December 2020, paragraph 19; hereinafter “Final Office Action”) has been canceled and the limitations thereof amended into independent claim 1. As such, claims 1-3 and 6-10 
Applicant’s amendments to the claims have overcome each and every rejection previously set forth in the Final Office Action. As such, a Notice of Allowance is issued herewith. The Examiner notes that both an Examiner’s Amendment to the record and Reasons for Allowance are set forth below. 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s Amendment was given in a telephone interview with Attorney of Record Stefan Knirr on 28 April 2021.

Please cancel claims 6, 8, and 10.
Please replace claims 1, 2, and 7 with the corresponding claims set forth below. 

A preform made of PET and having a weight lower than 20 g, adapted to make through a blow molding process a blown bottle for carbonated soft drinks, said preform comprising:
a neck portion,
a bottom portion with a preform tip and with a point of a gate at the preform tip, and
a body portion extending between the bottom portion and the neck portion, and having a side wall thickness WT,
wherein the bottom portion has a bottom wall thickness BWT with a thinner point at the point of the gate, said thinner point defining a minimum bottom wall thickness BWTmin,
wherein, starting at the point of the gate, the bottom wall thickness BWT of the preform increases continuously to the side wall thickness WT, and wherein the ratio BWTmin/WT is between 0.20 and 0.30. 

The preform according to claim 1, wherein, at an end of the bottom portion, in a region where the side wall thickness WT ends, there is provided a wall step having a thickness WTmax higher than said side wall thickness WT.

The preform according to claim 1, adapted to make a bottle having a capacity of less than 0.75 L. 


Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance. Claims 1-3, 7, and 9 are allowed over the prior art. 
The closest applied prior art of record is JP 2009-045876 to Nozaki et al. The closest applied prior art of record discloses an injection-molded preform formed from 
However, the dimensions of the preform of the closest applied prior art of record implicitly define a ratio of thickness at the gate tip (i.e., BWTmin) to sidewall thickness of the body portion (i.e., WT) of 0.45 to 1.0. As such, the closest applied prior art of record does not teach or suggest a ratio of BWTmin/WT of between 0.20 and 0.30. 
Furthermore, upon consideration of the IDS filed 26 April 2021, in conjunction with further search and consideration of the claimed invention by the Examiner, a reference was identified which constitutes pertinent prior art, of which is discussed hereinafter. 
US 2009/0078672 to Parrinello et al. (hereinafter “Parrinello”) discloses a compression-molded preform formed from PET intended to be blown into a bottle via stretch blow-molding or blow-molding with one or two-stage technology [Abstract; Figures 14, 15, 22; 0001-0003, 0045, 0079-0081]. The preform exhibits a neck portion, a body portion, and a bottom portion, where the sidewall thickness of the preform decreases continuously from the body to the bottom, and where the bottom, at a central region thereof, defines the thinnest wall thickness. However, the preform does not exhibit the gate tip (sprue) as claimed because said tip is not formed through the compression molding process as it is through the injection molding process.
Furthermore, the preform exhibits an implicit ratio of BWTmin-/WT of 0.314 [Figure 22], of which is outside of the claimed range. In other words, Parrinello teaches away from the preform exhibiting the gate tip and does not teach or suggest the claimed ratio of minimum bottom wall thickness at the gate tip (inherent to injection molding) to sidewall thickness in the body portion of 0.20 to 0.30. Additionally, Parrinello teaches that small (wall) thicknesses at the bottom of the preform are not attainable via an injection molding process [0008, 0014, 0015], and discloses a comparative injection molded preform [Figure 21; 0097] which does not exhibit the continuously decreasing wall thickness from the body portion to the sprue at the bottom portion (rather, the wall thickness is constant), and which exhibits an implicit ratio of BWTmin/WT of approximately 0.63. As such, it can be said that Parrinello generally teaches away from the claimed invention as a whole.
In view of the foregoing, the prior art of record does not disclose or render obvious the claimed invention. For at least these reasons, the Examiner has determined that the invention as defined by claims 1-3, 7, and 9 is in proper condition for allowance.
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782                   

/LEE E SANDERSON/Primary Examiner, Art Unit 1782